Citation Nr: 0812893	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-09 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
allergic rhinitis with sinusitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1990 to February 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the RO which 
denied an increased rating for the veteran's sinusitis.  In 
December 2005, the RO granted service connection for 
sinusitis as part of the veteran's sinus disease and 
continued the 30 percent evaluation.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is assigned the maximum schedular rating for 
allergic rhinitis with polyps.  

3.  The veteran's sinusitis is manifested by three to six 
non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting.  


CONCLUSIONS OF LAW

1.  Criteria for an evaluation in excess of 30 percent for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.97, Part 4, Diagnostic Code 
6522 (2007).  

2.  Criteria for a separate evaluation of 10 percent, and no 
higher, for sinusitis have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.97, Part 4, Diagnostic Code 
6513 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In this case, in a letter dated in May 2005, the veteran was 
notified of the evidence that was needed to substantiate his 
claims; what information and evidence that VA will seek to 
provide and what information and evidence the veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims, including any evidence in his possession.  See 
Pelegrini II, supra.  The veteran was also notified of the 
evidence that was needed to substantiate his claim for a 
higher evaluation, and why the current evidence was 
insufficient to award the benefits sought.  Although the 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, the claim was 
readjudicated, and a statement of the case (SOC) was 
promulgated in December 2005 and a supplemental statement of 
the case issued in July 2006.  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34; See also Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  

The Board notes further, however, that for an increased-
compensation claim, § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

In the instant case, the veteran was notified by VA to submit 
evidence which showed that his rhinitis with sinusitis had 
worsened and the affects of his disability had on his 
employment and daily activities.  The letter provided 
examples of the types of evidence the veteran could submit 
and informed him that VA would assist him in obtaining any 
such evidence.  Further, the diagnostic code under which the 
veteran's sinusitis is rated includes criteria demonstrating 
a noticeable worsening of symptoms and the effect it has on 
his employment and daily life.  At the Decision Review 
Officer hearing in June 2006, the veteran testified about the 
affect his sinus problems had on his employment and daily 
activities and said that he would submit additional private 
medical records.  However, no additional evidence has been 
received from the veteran or his representative.  Thus, to 
the extent that the VCAA notice in this case is deemed to be 
deficient under Vazquez-Flores, based on the communications 
sent to the veteran over the course of this appeal, he 
clearly has actual knowledge of the evidence he is required 
to submit in this case and based on his contentions as well 
as the communications provided to him by VA, it is reasonable 
to expect that he understands what is needed to prevail.  See 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  Under the circumstances 
of this case, the Board finds that the veteran is not 
prejudiced by moving forward with a decision on the merits at 
this time.  

The Board thus concludes that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

The veteran's service medical records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  The veteran was afforded two VA 
examinations during the pendency of this appeal and was 
afforded an opportunity to testify at a personal hearing.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  


Increased Ratings - In General

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Although a rating specialist is 
directed to review the recorded history of a disability in 
order to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  


Factual Background & Analysis

The veteran contends that he has had chronic sinus problems 
for many years manifested by chronic pain and pressure, 
congestion, and difficulty breathing through his nose, and 
believes that the 30 percent evaluation currently assigned 
does not reflect the severity of his service-connected 
rhinitis with sinusitis.  

On routine VA examination in March 2004, the veteran 
complained of sinus pressure with nasal and ear congestion 
and estimated his pain level of 3 to 4 on a scale of 0 to 10.  
The veteran denied a runny nose or cough, but reported 
occasional itchy, watery eyes and difficulty breathing 
through his nose.  The veteran had a septoplasty in March 
2000, which temporarily improved his symptoms, but did not 
relieve them entirely.  The veteran reported that he had 
occasional breathing problems at work, but that his daily 
activities were not affected.  On examination, there was some 
tenderness to percussion over all sinuses with mildly 
erythematous boggy mucosa and deviation of the septum to the 
left.  The examiner noted that a VA CT scan showed almost 
complete filling of the right maxillary antrum by a polyp and 
a small amount of fluid, with a much smaller polyp on the 
left.  The sphenoid and ethmoidal sinuses were normal.  The 
diagnosis was chronic maxillary sinusitis.  

On subsequent VA examination in October 2005, the veteran 
denied any purulent nasal discharge, dyspnea, or speech 
impairment.  The veteran reported congestion and sinus 
discomfort every two to three months which lasted for several 
days.  On examination.  The veteran had some boggy nasal 
mucosa, polyps, and a 15 percent obstruction, bilaterally.  
The diagnoses included chronic maxillary sinusitis and 
allergic rhinitis.  The examiner opined that it was at least 
as likely as not that the veteran's sinusitis was due to his 
allergic rhinitis.  

Additional evidence of record includes numerous VA outpatient 
records showing treatment for various maladies, including 
sinus problems from 1999 to 2005.  The records showed that 
the veteran was seen periodically for sinus problems 
manifested by sinus pain and pressure, congestion, and 
occasional headaches.  The records did not show any 
incapacitating episodes or any treatment with antibiotics.  

In December 2005, the RO granted service connection for 
sinusitis as part of the veteran's sinus disease and 
continued the 30 percent evaluation for allergic rhinitis 
with sinusitis.  

The veteran is currently assigned the maximum evaluation of 
30 percent for allergic rhinitis with polyps under Diagnostic 
Codes (DC) 6522.  Thus, a higher evaluation under that 
provision of the rating schedule is not possible.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2007).  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14 
(2007).  It is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes; however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  

Here, the symptomatology for sinusitis is neither duplicative 
nor overlapping of the criteria for allergic rhinitis.  Under 
DC 6513 for sinusitis, a 10 percent evaluation is assigned 
with evidence of one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating evaluation is assigned with evidence of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is evaluation is 
assigned with evidence of following radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  The accompanying Note provides that an 
incapacitating episode means one that requires bed rest and 
treatment by a physician.  

In this case, the veteran asserts that he has recurring 
episodes of sinusitis four to six times a year, manifested by 
sinus pain and pressure, congestion, and occasional 
headaches.  The objective findings on the two VA examinations 
and the numerous VA outpatient reports during the pendency of 
this appeal showed essentially mild symptoms of sinusitis and 
no treatment with antibiotics or any incapacitating episodes 
requiring bed rest and treatment by a physician.  Although 
the veteran testified at the Decision Review Officer (DRO) 
hearing in June 2006, that he sometimes leaves work early 
because of sinus problems, he did not provide any objective 
evidence that his sinus problems affected his employment or 
daily activities.  In fact, on the October 2005 VA 
examination, the veteran reported that his sinus symptoms did 
not cause any significant problems with his daily activities.  
On VA examination in March 2004, the veteran reported that 
the only problem he had work was difficulty breathing through 
his nose.  He did not report any lost time at work because of 
sinus problems.  

However, given the veteran's description of non-
incapacitating episodes of sinusitis four to six times a year 
and the objective findings of mild symptoms of sinusitis on 
the various VA outpatient notes during the pendency of the 
appeal, the Board concludes that the veteran's disability 
picture more closely approximates the criteria for a separate 
10 percent schedular evaluation for sinusitis, and no higher.  

The evidence of record does not show incapacitating episodes 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting at anytime during the pendency 
of this appeal.  Although the veteran testified that he takes 
numerous medications for his sinus problems, the clinical 
reports do not show that he was prescribed antibiotic 
treatment for sinusitis during the pendency of this appeal to 
the extent required for the next higher rating.  Thus, a 
separate evaluation in excess of 10 percent for sinusitis is 
not warranted on a schedular basis.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  

In this case, the record does not reflect frequent periods of 
hospitalization because of the service-connected allergic 
rhinitis or sinusitis, nor interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards.  The veteran does not claim, nor does 
evidence of record show any periods of hospitalization for 
allergic rhinitis or sinusitis.  Further, the veteran has not 
submitted any evidence showing that his allergic rhinitis or 
sinusitis has markedly interfered with his employment status 
beyond that contemplated by the assigned evaluations.  Thus, 
the evidence of records does not reflect any factor which 
takes the veteran outside of the norm, or which presents an 
exceptional case where his currently assigned disability 
ratings are found to be inadequate.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation in excess of 30 percent for allergic rhinitis 
is denied.  

A separate evaluation of 10 percent and no higher, for 
sinusitis is granted, subject to VA laws and regulations 
concerning the payment of monetary benefits.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


